Cole, O. J.
This case involves the same questions as those considered in State ex rel. Baraboo v. Sauk Co., ante, p. 485. The relation in this case is defective, as was the relation in that. The motion to quash must be granted, but with leave to the^relator to amend the relation and writ by supplying the necessary statement that the relator was authorized and directed by the voters of the town at a town *492meeting to commence this proceeding. A reasonable time is allowed the relator to make the amendment.
By the Court.— Ordered accordingly.